DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Invention B drawn to a device having micromirrors comprising a 2-D grating structure and system comprising the device with two orthogonal broadband light source in the reply filed on January 14, 2022 is acknowledged.  The traversal is on the ground(s) that the claims have been amended to recite a special technical feature.  This is not found persuasive because this does not show how the restriction requirement was improper (original claim 1 did not have a special technical feature).
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Dapprich (US 6,585,939) in view of Official Notice and/or Gimzewski (US 2014/0080171) . 


a transparent elastic or viscoelastic polymer substrate (11) disposed on a rigid transparent surface (18);
a plurality of micromirrors (62; col. 12, lines 20-30) disposed on or in said polymer substrate, wherein the reflective surfaces of said micromirrors are oriented substantially parallel to the surface of said polymer substrate (see Fig. 9 showing the mirror being parallel to substrate 11), and wherein said micromirrors are each a 

Dapprich does not teach how many dimensions the diffraction grating has (i.e. 1-D, 2-D). Official Notice is taken that 2-D diffraction gratings were well known and that light will diffract in two different directions (e.g. orthogonal to each other; See also Gimzewski: para. [0102]).  At the time of filing of the claimed invention, it would have been obvious to make the diffraction grating a 2-D diffraction grating for nothing more than meeting Dapprich’s teaching to use a diffraction grating. In addition, one of ordinary skill in the art would recognize a 2-D grating provides two separate diffracted light thus providing more information as to the change in the diffraction, and also since there are only two other alternatives (1D and 3D), it would be obvious to try all three alternatives as Dapprich does not suggest that only 1D or 3D gratings are suitable.

	With respect to claim 6, Dapprich also does not give dimensions of the grating. Gimzewski shows optical cytometry wherein diffraction gratings are used to observe changes of a cell and teaches grating with a variety of pitch are suitable such as: “For example, the pitch can m to about 10 m, e.g., from about 0.1 m to about 0.5 m, from about 0.5 m to about 1m, from about 1 m to about 10m, from about 10 m to about 50 m, from about 50m to about 100 m, from about 100 m to about 500m, from about 500 m to about 1m, from about 1 m to about 5m or from about 5 m to about 10 m [sic]”
	This covers 100 groves/mm to 10x106 groves/mm and thus falls within the range as specified in claim 6.

With respect to claims 43 and 44, Dapprich does not show the source of the light used for measurement. Official Notice is taken that collimated broadband light sources were well known and at the time of filing of the claimed invention, it would have been obvious to use two orthogonally positioned broadband light sources, each to illuminate the respective orthogonal dimension of the 2-D grating discussed above for claim 1. In addition, it would have been obvious to collimate the light from the broadband light sources in order to efficiently illuminate the grating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        
-2,4,6,11-12,15,22,26,28,31,43-45 and 55